Exhibit 10.1


                        
LTIP AGREEMENT
THIS LTIP AGREEMENT (this “Agreement”) is entered into as of the Grant Date (as
defined below), by and between %%First_Name%-% %%Last_Name%-% (“Grantee”) and
Bonanza Creek Energy, Inc., a Delaware corporation (the “Company”).
WHEREAS, the Company maintains the Bonanza Creek Energy, Inc. Amended and
Restated 2011 Long Term Incentive Plan (the “Plan”), which is incorporated into
and forms a part of this Agreement, and Grantee has been selected by the board
of directors of the Company (the “Board”) or the compensation committee of the
Board (the “Committee”) to receive an Other Stock Award (the “Award”) under the
Plan as set forth in this Agreement;
NOW, THEREFORE, IT IS AGREED, by and between the Company and Grantee, as
follows:
1. Definitions. The following terms used in this Agreement shall have the
meanings set forth in this paragraph 1:
(a)
“Cause” shall have the meaning set forth in any applicable agreement between the
Company and Grantee regarding Grantee’s Service with the Company and, if “Cause”
is not so defined, shall mean any of the following: (i) Grantee has failed or
refused to substantially perform Grantee’s duties, responsibilities, or
authorities (other than any such refusal or failure resulting from Grantee’s
becoming Disabled); (ii) any commission by or indictment of Grantee of a felony
or other crime of moral turpitude; (iii) Grantee has engaged in material
misconduct in the course and scope of Grantee’s Service with the Company,
including, but not limited to, gross incompetence, disloyalty, disorderly
conduct, insubordination, harassment of other employees or third parties,
chronic abuse of alcohol or unprescribed controlled substances, improper
disclosure of confidential information, chronic and unexcused absenteeism,
improper appropriation of a corporate opportunity or any other material
violation of the Company’s personnel policies, rules or codes of conduct or any
fiduciary duty owed to the Company or its Affiliates, or any applicable law or
regulation to which the Company or its Affiliates are subject; (iv) Grantee has
committed any act of fraud, embezzlement, theft, dishonesty, misrepresentation
or falsification of records; or (v) Grantee has engaged in any act or omission
that is likely to materially damage the Company’s business, including, without
limitation, damages to the Company’s reputation.

(b)
“Date of Termination” means the date on which Grantee has a “separation from
service” from the Company, as such term is defined in Treasury Regulation
1.409A-1(h), as modified by any subsequent guidance promulgated by the Internal
Revenue Service.

(c)
“Designated Beneficiary” means the beneficiary or beneficiaries designated by
Grantee in a writing filed with the Company in the form attached hereto as
Exhibit A.

(d)
“Disabled” as it relates to Grantee shall have the meaning of “Disabled” or such
similar term set forth in any applicable agreement between the Company and
Grantee regarding Grantee’s Service with the Company and, if “Disabled” or such
similar term is not so defined, shall mean when (i) Grantee receives disability
benefits under either social security or the Company’s long-term disability
plan, if any, or (ii) the Company, upon the written report of a qualified
physician designated by the Company’s insurers, shall have determined (after a
complete physical examination of Grantee at any time after Grantee has been
absent from the Company for 90 or more consecutive calendar days) that Grantee
has become physically and/or mentally incapable of performing Grantee’s
essential job functions with or without reasonable accommodation as required by
law due to injury, illness, or other incapacity (physical or mental).

(e)
“Good Reason” shall have the meaning set forth in any applicable agreement
between the Company and Grantee regarding Grantee’s Service with the Company
and, if “Good Reason” is not so defined, shall exist in the event any of the
following actions are taken without Grantee’s consent: (i) Grantee’s authority
with the Company is, or Grantee’s duties or responsibilities based on Grantee’s
position with the Company or any employment agreement or arrangement between
Grantee and the Company are, materially diminished relative to Grantee’s
authority, duties and responsibilities as in effect immediately prior to such
change; provided, however, that in no event shall removal of






--------------------------------------------------------------------------------



Grantee from the position of manager, director or officer of any direct or
indirect Affiliate of the Company in connection with any corporate restructuring
constitute Good Reason; (ii) a material diminution in Grantee’s base salary or
retainer compensation as in effect immediately prior to such diminution;
provided, that, an across-the-board reduction in the base compensation and
benefits of all Service Providers of the Company by the same percentage amount
(or under the same terms and conditions) as part of a general base compensation
reduction and/or benefit reduction shall not constitute such a qualifying
material diminution; (iii) a material relocation of Grantee's primary work
location more than 75 miles away from the then-current primary work location; or
(iv) any material breach by the Company of any provision of this Agreement or
any employment agreement or arrangement between Grantee and the Company.
(f) “Grant Date” means %%OPTION_DATE,’Month %-%DD, YYYY’.
(g)
“Installment” means each portion of the LTIP Units described in Section 3,
below.

(h)
“LTIP Units” means phantom or notional interests granted hereunder that are
economically equivalent to shares of Stock and that, once vested, entitle the
Grantee to payment pursuant to the terms of this Agreement of a number of actual
shares of Stock determined pursuant to Section 5, below.  The number of “LTIP
Units” granted to you as Grantee under this Agreement is
%%TOTAL_SHARES_GRANTED,’999,999,999’%-%.

Capitalized terms used herein without definition have the meanings ascribed to
such terms in the Plan. Except where the context clearly implies or indicates
the contrary, a word, term, or phrase used in the Plan is similarly used in this
Agreement.
2. Award. Grantee is hereby granted the number of LTIP Units set forth in
Section 1(i) above.


3. Vesting Schedule. Grantee shall become vested in the LTIP Units in
Installments in accordance with the table below, provided Grantee remains in the
continuous Service of the Company and its Affiliates from the Grant Date through
the date scheduled below applicable to the relevant Installment (and does not
otherwise have a Date of Termination prior to such relevant date):  
INSTALLMENT
INSTALLMENT SHALL BECOME VESTED ON:
One third of the LTIP Units
%%VEST_DATE_PERIOD1,’Month DD, YYYY’%-%
One third of the LTIP Units
%%VEST_DATE_PERIOD2,’Month DD, YYYY’%-%
One third of the LTIP Units
%%VEST_DATE_PERIOD3,’Month DD, YYYY’%-%



LTIP Units may not be voluntarily or involuntarily sold, assigned, transferred,
pledged or otherwise encumbered, and any attempt to do so shall be null and void
and the Company shall refuse to recognize any purported transferee.
4. Forfeiture of LTIP Units. Unless otherwise stated in any applicable agreement
between the Company and the Grantee, Grantee shall forfeit any Installment of
LTIP Units which is not vested as of a Date of Termination.
Notwithstanding the foregoing, in the event that Grantee’s Date of Termination
occurs within six (6) months following a Change in Control on account of (a)
Grantee’s termination of Service by the Company without Cause or (b) Grantee’s
resignation from the Company for Good Reason, then any Installment of LTIP Units
which was not vested as of such Date of Termination shall become vested on and
as a result of such Date of Termination.
5. Payment of Vested LTIP Units. As soon as administratively practicable (and in
all events within 74 days) following the date on which an Installment of LTIP
Units become vested, the Company shall issue to Grantee a number of actual
shares of Stock equal to the number of Payment Shares (as defined below). The
number of “Payment Shares” for an Installment of LTIP Units shall be determined
as follows:


(i)
If the Fair Market Value of the Stock on the vesting date is less than or equal
to the Share Price Cap (as defined in Section 5(iii) below), then the number of
Payment Shares shall be equal to the number of LTIP Units that vested in the
Installment.






--------------------------------------------------------------------------------



(ii)
If the Fair Market Value of the Stock on the vesting date is greater than the
Share Price Cap, then the number of Payment Shares shall be equal to the product
of (x) the number of LTIP Shares in the vested Installment, multiplied by (y)
the following ratio:



the Share Price Cap
the Fair Market Value on the vesting date


(iii)
The “Share Price Cap” shall initially be $26 per share of Stock but shall be
adjusted in the sole and absolute discretion of the Committee to account for
stock splits, reverse stock splits, stock dividends, extraordinary
distributions, reorganizations, recapitalizations, and other similar events
affecting the share price of the Company’s Stock.



6. Withholding.
(a)
Any income taxes, FICA, state disability insurance or other similar payroll and
withholding taxes (“Withholding Obligation”) arising with respect to the Payment
Shares are the sole responsibility of Grantee.



(b)
By accepting this Agreement, Grantee hereby elects, effective on the Grant Date,
to sell shares of Stock held by Grantee in an amount and at such time as is
determined in accordance with this paragraph 6(b), and to allow the Agent, as
defined below, to remit the cash proceeds of such sales to the Company as more
specifically set forth below (a “Sell to Cover”) to permit Grantee to satisfy
the Withholding Obligation to the extent the Withholding Obligation is not
otherwise satisfied pursuant to the provisions of paragraph 6(c) below and
further acknowledges and agrees to the following provisions:



(i)
Grantee hereby irrevocably appoints the Company’s designated broker E*TRADE
Securities LLC, or such other broker as the Company may select, as Grantee’s
agent (the “Agent”), and authorizes and directs the Agent to:



(A)
Sell on the open market at the then prevailing market price(s), on Grantee’s
behalf, as soon as practicable on or after the date of the issuance of the
Payment Shares, the number (rounded up to the next whole number) of shares of
Stock sufficient to generate proceeds to cover (A) the satisfaction of the
Withholding Obligation arising from the issuance of the Payment Shares that is
not otherwise satisfied pursuant to paragraph 6(c) and (B) all applicable fees
and commissions due to, or required to be collected by, the Agent with respect
thereto;\



(B)
Remit directly to the Company the proceeds necessary to satisfy the Withholding
Obligation;



(C)
Retain the amount required to cover all applicable fees and commissions due to,
or required to be collected by, the Agent, relating directly to the sale; and



(D)
Deposit any remaining funds in Grantee’s account. 



(ii)
Grantee acknowledges that Grantee’s election to Sell to Cover and the
corresponding authorization and instruction to the Agent set forth in paragraph
6(b) is intended to comply with the requirements of Rule 10b5-1(c)(1) under the
Exchange Act, and to be interpreted to comply with the requirements of Rule
10b5-1(c) under the Exchange Act (Grantee’s election to Sell to Cover and the
provisions of paragraph 6(b), collectively, the “10b5-1 Plan”). Grantee
acknowledges that by accepting this Award, he or she is adopting the 10b5-1 Plan
to permit Grantee to satisfy the Withholding Obligation. Grantee hereby
authorizes the Company and the Agent to cooperate and communicate with one
another to determine the






--------------------------------------------------------------------------------



number of shares of Stock that must be sold pursuant to paragraph 6(b) to
satisfy the Withholding Obligation.


(iii)
Grantee acknowledges that the Agent is under no obligation to arrange for the
sale of Stock at any particular price under this 10b5-1 Plan and that the Agent
may effect sales as provided in this 10b5-1 Plan in one or more sales and that
the average price for executions resulting from bunched orders may be assigned
to Grantee’s account. In addition, Grantee acknowledges that it may not be
possible to sell shares of Stock as provided for in this 10b5-1 Plan and in the
event of the Agent’s inability to sell shares of Stock, Grantee will continue to
be responsible for the Withholding Obligation.



(iv)
Grantee hereby agrees to execute and deliver to the Agent any other agreements
or documents as the Agent reasonably deems necessary or appropriate to carry out
the purposes and intent of this 10b5-1 Plan. The Agent is a third-party
beneficiary of paragraph 6(b) and the terms of this 10b5-1 Plan.



(v)
Grantee’s election to Sell to Cover and to enter into this 10b5-1 Plan is
irrevocable. This 10b5-1 Plan shall terminate not later than the date on which
the Withholding Obligation arising from the issuance of the Payment Shares is
satisfied.



(c)
Alternatively, or in addition to or in combination with the Sell to Cover
provided for under paragraph 6(b), Grantee authorizes the Company, at its
discretion, to satisfy the Withholding Obligation through the Grantee
surrendering shares of Stock to which Grantee is otherwise entitled to under the
Plan (based on minimum statutory withholding rates for federal and state tax
purposes, including payroll taxes, that are applicable to such taxable income).



7. Dividend Equivalent Rights. Grantee shall be entitled to a cash payment with
respect to each Payment Share that is issued under this Agreement in an amount
equal to the ordinary cash dividends that would have been payable to Grantee had
Grantee been the owner of the Payment Shares from the Grant Date through the
date the Payment Shares are issued. Such cash payment shall be made in a single
lump sum on the date on which the Payment Shares are issued.


8. No Stockholder Rights. The LTIP Units granted hereunder are not actual shares
of stock and Grantee shall have no rights as an actual stockholder of the
Company unless and until Payment Shares are actually issued to Grantee pursuant
to Section 5, above.


9. Heirs and Successors. This Agreement shall be binding upon, and inure to the
benefit of, the Company and its successors and assigns, and upon any person
acquiring, whether by merger, consolidation, purchase of assets or otherwise,
all or substantially all of the Company’s assets and business. If any rights of
Grantee or benefits distributable to Grantee under this Agreement have not been
exercised or distributed, respectively, at the time of Grantee’s death, such
rights shall be exercisable by the Designated Beneficiary, and such benefits
shall be distributed to the Designated Beneficiary, in accordance with the
provisions of this Agreement and the Plan. If a deceased Grantee fails to
designate a beneficiary, or if the Designated Beneficiary does not survive
Grantee, any rights that would have been exercisable by Grantee and any benefits
distributable to Grantee shall be exercised by or distributed to the legal
representative of the estate of Grantee. If a deceased Grantee designates a
beneficiary and the Designated Beneficiary survives Grantee but dies before the
Designated Beneficiary’s exercise of all rights under this Agreement or before
the complete distribution of benefits to the Designated Beneficiary under this
Agreement, then any rights that would have been exercisable by the Designated
Beneficiary shall be exercised by the legal representative of the estate of the
Designated Beneficiary, and any benefits distributable to the Designated
Beneficiary shall be distributed to the legal representative of the estate of
the Designated Beneficiary.


10. Administration. The authority to manage and control the operation and
administration of this Agreement shall be vested in the Board or the Committee
(if so delegated by the Board), and the Board or the Committee (as applicable)
shall have all powers with respect to this Agreement as it has with respect to
the Plan. Any interpretation





--------------------------------------------------------------------------------



of the Agreement by the Board or the Committee (as applicable) and any decision
made by any such body with respect to the Agreement is final and binding on all
persons.


11. Plan Governs. Notwithstanding anything in this Agreement to the contrary,
the terms of this Agreement shall be subject to the terms of the Plan, a copy of
which may be obtained by Grantee from the office of the Secretary of the
Company; and this Agreement is subject to all interpretations, amendments, rules
and regulations promulgated by the Board or the Committee, as applicable, from
time to time pursuant to the Plan.


12. Not An Employment Contract. The Award will not confer on Grantee any right
with respect to continuance of employment or other service with the Company or
any Subsidiary, nor will it interfere in any way with any right the Company or
any Subsidiary would otherwise have to terminate or modify the terms of such
Grantee’s Service at any time.


13. Notices. Any written notices provided for in this Agreement or the Plan
shall be in writing and shall be deemed sufficiently given if either hand
delivered or if sent by fax or overnight courier, or by postage paid first class
mail. Notices sent by mail shall be deemed received three business days after
mailing but in no event later than the date of actual receipt. Notices shall be
directed, if to Grantee, at Grantee’s address indicated by the Company’s
records, or if to the Company, at the Company’s principal executive office.


14. Amendment. This Agreement may be amended in accordance with the provisions
of the Plan, and may otherwise be amended by written agreement of Grantee and
the Company without the consent of any other person.


15. Section 409A Compliance. This Agreement is intended to comply with or be
exempt from the requirements of Section 409A of the Code and the parties shall
interpret this Agreement accordingly. Notwithstanding the foregoing, in no event
shall the Company be liable to Grantee for any taxes, penalties or interest that
may result from the application of Section 409A of the Code to this Agreement.


16. No Funding. The LTIP Units set forth in this Agreement shall be an unfunded,
unsecured promise by the Company to issue the shares earned hereunder, and
Participant’s rights hereunder shall be nothing more than that of an unsecured
creditor of the Company. In no event shall the Company set aside any of its
assets, in trust or otherwise, to satisfy amounts that may be payable to the
Grantee pursuant to this Agreement.


17. Fractional Shares. In lieu of issuing a fraction of a share of Stock
resulting from an adjustment of the Award pursuant to Section 17.4 of the Plan
or otherwise, the Company will be entitled to pay to Grantee an amount equal to
the fair market value of such fractional share.


18. Electronic Acceptance.  By logging into and accepting this Agreement through
Grantee’s E*TRADE account, Grantee (a) understands, represents, acknowledges and
agrees to be bound by this Agreement as if Grantee had manually signed this
Agreement, (b) elects to conduct a Sell to Cover to satisfy the Withholding
Obligation in accordance with paragraph 6(b) of the Agreement, and (c)
represents and warrants that (i) Grantee has carefully reviewed paragraph 6(b)
of this Agreement, and (ii) Grantee is not subject to any legal, regulatory or
contractual restriction that would prevent the Agent from conducting sales and
does not have, and will not attempt to exercise, authority, influence or control
over any sales of Stock effected by the Agent. In the event that Grantee does
not accept this Agreement through the E*TRADE online grant acceptance system
within 90 days of the Grant Date, the Company shall have the option, but not the
obligation, to cancel and revoke the award of LTIP Units represented by this
Agreement and any such award shall be forfeited by Grantee without any further
consideration.


Bonanza Creek Energy, Inc.




By: ________________________________
[Name]
[Title]



